 Case 9:18-cv-00463-GLS-DJS Document 136 Filed 07/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
GABRIEL GILMORE,
                                                       9:18-cv-463
                        Plaintiff,                     (GLS/DJS)

                  v.

BLAIR,

                   Defendant.
________________________________

                                     ORDER

      Pending are plaintiff pro se Gabriel Gilmore’s motion for

reconsideration of the court’s February 5, 2020 Order, (Dkt. Nos. 111,

113), as well as an appeal from Magistrate Judge Daniel J. Stewart’s

February 14, 2020 Order, which denied Gilmore’s motions for various

relief, (Dkt. Nos. 117, 119). For the reasons that follow, Gilmore’s motion

for reconsideration is denied, and Judge Stewart’s February 14, 2020

Order is affirmed.

A.    Motion for Reconsideration

      A court may reconsider its previous ruling if: (1) there is an

intervening change in the controlling law; (2) new evidence comes to light

that was not previously available; or (3) it is necessary to remedy a clear
 Case 9:18-cv-00463-GLS-DJS Document 136 Filed 07/08/20 Page 2 of 4




error of law or prevent manifest injustice. See Doe v. N.Y.C. Dep’t of Soc.

Servs., 709 F.2d 782, 789 (2d Cir. 1983). The standard for granting a

motion for reconsideration is strict and “should not be granted where the

moving party seeks to relitigate an issue already decided.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Thus, a motion for

reconsideration is not to be used for “presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a second

bite at the apple.” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir.

1998) (internal quotation marks and citations omitted).

      After thoroughly reviewing Gilmore’s motion, which consists of a

single, hand-written page, (Dkt. No. 113), and taking into account his pro

se status, there is no basis for reconsideration of the February 5, 2020

Order. Accordingly, Gilmore’s application is denied.

B.    Appeal

      When reviewing an appeal from a pretrial, non-dispositive motion

decided by a magistrate judge, the court will affirm the order unless it is

clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. P. 72(a); Mitchell v. Cuomo, No. 9:17-CV-0892, 2019 WL 1397195,

at *1 (N.D.N.Y. Mar. 28, 2019). Under a clearly erroneous standard, a

                                       2
 Case 9:18-cv-00463-GLS-DJS Document 136 Filed 07/08/20 Page 3 of 4




district court can reverse a magistrate judge’s order only if it “is left with the

definite and firm conviction that a mistake has been committed.” Mitchell,

2019 WL 1397195, at *1 (quoting In re Gordon, 780 F.3d 156, 158 (2d Cir.

2015)). “An order is contrary to law when it fails to apply or misapplies

relevant statutes, case law, or rules of procedure.” Id. (citation omitted).

To be sure, “magistrate judges are afforded broad discretion in resolving

non-dispositive disputes and reversal is appropriate only if their discretion

is abused.” Gibson v. Rosati, No. 9:13-cv-503, 2016 WL 5390344, at *2

(N.D.N.Y. Sept. 27, 2016) (citation omitted).

      Here, Gilmore attacks a determination of discovery-related issues,

(Dkt. No. 119 at 1), for which magistrate judges are afforded considerable

discretion, see Gibson, 2016 WL 5390344, at *2. Magistrate Judge

Stewart’s rationale for denying the requested relief is explained in his

order. (Dkt. No. 117.) After careful consideration of the underlying record,

the order appealed from is neither contrary to law nor clearly erroneous,

and is, therefore, affirmed.

      Accordingly, it is hereby

      ORDERED that Gilmore’s motion for reconsideration (Dkt. No. 113)

is DENIED; and it is further

                                        3
 Case 9:18-cv-00463-GLS-DJS Document 136 Filed 07/08/20 Page 4 of 4




     ORDERED that Magistrate Judge Daniel J. Stewart’s February 14,

2020 Order (Dkt. No. 117) is AFFIRMED; and it is further

     ORDERED that the Clerk provide a copy of this Order to the parties.

IT IS SO ORDERED.

July 8, 2020
Albany, New York




                                    4
